DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application  is a continuation of U.S. Patent Application No. 16/513,058 filed on July 16, 2019, which is a continuation of U.S. Patent Application No. 15/766,642, filed April 6, 2018, which is a 371 of International Application having Serial No. PCT/US2016/056201, filed October 8, 2016, which claims priority to U.S. Provisional Application 62/238,952, filed October 8, 2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted October 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering bryostatin-1 through -18, or analogs thereof, for the treatment of Alzheimer’s disease, does not reasonably provide enablement for treating or preventing any other neuroinflammatory or neurodegenerative disease comprising administering any other macrocyclic lactone compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include:
A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
     The breadth of the claims:
With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. As such, the broadest reasonable interpretation of the claimed method is that it provides for prevention and treatment of any neuroinflammatory disorder. The scope of diseases associated with neuroinflammation is vast and includes disorders of chronic immune activation such as HIV, or autoimmune disorders such as Lupus.  The mediators involved in the onset of systemic immune responses are pro-inflammatory and include transcriptional factors (e.g., NF-κB), peptides (e.g., bradykinin), cytokines (e.g., IL-1β, IL-6, IL-18, TNF-α, IFN-γ), chemokines (e.g., CCL2, CCL3, CXCL8), complement (e.g., C1q, C5), enzymes (e.g., COX-2, iNOS, LOX), lipids (e.g., PGE2), and coagulation factors (e.g., platelet activating factor). However, the disclosure as filed demonstrates bryostatin-1 upregulates BDNF levels and downregulates PKC epsilon levels (paragraph [0132]).  There is no disclosed nexus between bryostatin and the pro-inflammatory systemic mediators.  Therefore, a skilled artisan would not know how to use the method with a reasonable expectation of success of reducing any neuroinflammation based solely on what is disclosed in the specification. 
     The amount of direction provided by the inventor and the level of predictability in the art:
The specification teaches compassionate use clinical trials in Alzheimer’s disease (AD) patients were already performed prior to the effective filing date (see Figure 1 and NCT00606164, First Posted  February 1, 2008 and Last Update Posted February 1, 2008 and cited on the IDS filed October 1, 2020).    Thus, the art at the time of filing provided enabling guidance for administering 10-15 µg/m2 bryostatin-1 to patients with the following criteria: “cognitive deficit present for at least 1 yr & meet DSM-IV-TRTM criteria for AD & meet NINCDS/ADRDA criteria for the presence of probable AD; Severity of AD must be mild to moderate, documented with a MMSE score of 12-26” (see clinical trial Inclusion Criteria lines 2-3).  
Bryostatin was known in the art prior to the filing date of the application as having anti-inflammatory properties (Ariza et al., J Biol Chem,  VOL.286, NO. 1, pp. 24–34, January 7, 2011).  It also was well established as a modulator of APP processing and PKC activation (Schrott et al., J Mol. Neurosci, 48:234-244, 2012).  Bryostatin-1 was also known, prior to the effective filing date of the application, to restore synapses and learning and memory in an animal model of Fragile X through increased brain-derived neurotrophic factor (BNDF) (Sun et al., J Pharmacol Exp Ther 349:393–401, June 2014; NPL reference 3 on the IDS filed 10/01/2020).
The existence of working examples: 
The working examples of the instant application demonstrate largely what was previously described in the art prior to the effective filing date: induction of the expression of brain postsynaptic anchoring protein PSD-95 (Figure 3); upregulation of BDNF (Figure 2); and downregulation of PKC epsilon (Figure 4). Thus, what is enabled by the working examples is narrow in comparison to the breadth of the treating and preventing claims. 
The quantity of experimentation needed to make or use the invention:
The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the ability to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea (MPEP 2164.03 and Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004). The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without first making a substantial inventive contribution. Given that the nature of the invention is in vivo treatment and prevention of any neuroinflammatory disorder (claim 17) or any neurodegenerative disease (claim 29), a person having ordinary skill in the art would have to perform multiple further in vivo experiments, in human clinical trials, or in animal models that are predictive of treatment in a representative number of neuroinflammatory diseases and other neurodegenerative diseases (the claimed Parkinson’s and MS) and using a reasonable number of macrocyclic lactone compounds other than Bryostatin-1, in order to demonstrate the invention could be used with a reasonable expectation of success commensurate in scope with the breadth of the claims. The amount of experimentation required for enabling guidance, goes beyond what is considered ‘routine'  within the art, and constitutes undue further experimentation in order to use the method with a reasonable expectation of successfully treating any CNS disorder or neurodegenerative disease. Therefore, Claims 17-31 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.
     
    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 and 22-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 20130281522 A1, published 10/24//2013 (now US Patent 9,539,235).
Claim interpretation: Neuroinflammation occurs comorbidly with many Neurological and systemic conditions including autoimmune diseases like lupus, gluten cerebellar ataxia, The preamble of the independent claim “for treating or preventing neurological inflammation in a subject having or likely to develop neurological inflammation” imposes limits upon the cohort of subjects who are administered a macrocyclic lactone compound.  
Regarding claim 17: The prior art discloses the use of macrocyclic lactones as anti-inflammatory agents (paragraph [0068]) and expressly teaches their administration for the treatment of Alzheimer’s disease (AD) and cognitive impairment (paragraph [0092]).  The reference further discloses bryostatin and neristatin class compounds alter amyloid processing by modulating alpha-secretase activity “so as to prevent beta amyloid aggregation and improve/enhance cognitive ability” ([0022]), which expressly suggests prevention of amyloid beta aggregation and improvement of mild cognitive impairment (a.k.a. early-stage AD).
Regarding claims 18 and 19:  The publication discloses the macrocyclic lactones encompass bryostatin class and neristatin class compounds (Abstract), and discloses bryostatin 1 as a preferred embodiment (paragraphs [0068], [0021], [0022], and [0023]).  
Regarding claim 20:  The reference discloses bryostatins 1 through 18 and neristatin (paragraphs [0025] and [0030]), which teaches the bryolog compound of the claim (see brystatin 1 structure below).

    PNG
    media_image1.png
    224
    245
    media_image1.png
    Greyscale
 (Wender 2006 on IDS)
Regarding claims 22 through 26: The prior art reference discloses concentrations of 0.1nM of bryostatin-1 work in the methods (paragraph [0067]), which, since bryostatin-1 has a molecular weight of 905.0, is equivalent to 9.05 micrograms per meter2.  This anticipates “less than 50 µg/m2”; “less than 25 µg/m2”; “about 0.01 to about 20 µg/m2”; “about 1 to about 20 µg/m2”; and “about 5 to about 20 µg/m2”, of the claims.
Regarding claims 27 and 28: The reference teaches both intravenous or oral dosage forms: “[0032] In a preferred embodiment of the invention the compounds and compositions are administered through oral and/or injectable forms including intravenously and intraventricularly”.
Regarding claims 29-31: The prior art disclosure teaches treatment of the neurodegenerative disorder, Alzheimer’s disease, throughout the reference (see ex. Summary of Invention at [0020]).  Since the treatment methods of the reference are directed to “treatment of conditions associated with enhancement/improvement of cognitive ability” (Id), then the prior art methods read upon treating early signs of dementia and mild cognitive impairment, also known as early stage Alzheimer’s disease.
Thus, the invention of Claims 17-31 fail to distinguish over methods that were published more than one year before the effective filing date of the application, and the claims are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-31 are rejected under 35 U.S.C. 103 as being unpatentable over as applied to claims 17-20 and 22-31 US PGPub 20130281522 A1 above, and further in view of Wender et al., Organic Letters, Vol. 8, No. 23: 5299-5302 (2006).
The Pre-grant Publication teaches the methods of Claims 17-20 and 22-31 as outlined in the rejection above.  
The PGPub additionally discloses that bryostatin and neristatin compounds, act as PKC activators, “to alter conditions associated with amyloid processing in order to enhance the α-secretase pathway to generate soluble α-amyloid precursor protein (α-APP) so as to prevent β-amyloid aggregation and improve/enhance cognitive ability. Such activation, for example, can be employed in the treatment of Alzheimer's Disease. Of particular interest is bryostatin-1” (paragraph [0022]).
The ‘522 publication does not disclose the compound structures recited in instant Claim 21, which correspond to B-ring substituted bryostatin analogs (“bryologs”), specifically, Analog-1 and Analog-2.
The Wender et al. reference remedies this deficiency by teaching “new analogs [that] exhibit potent nanomolar or picomolar affinity to protein kinase C (PKC), comparable to or better than that found for bryostatin” (Abstract).
A person having ordinary skill in the art would be motivated to utilize the analogs disclosed in Wender in the methods of the PGPub because of their “higher potency” for PKC, which is so instrumental in the AD-relevant APP pathway.  Additional motivation comes from the fact that “[t]hese analogs can be efficiently generated in a scalable, step economical synthesis” (Wender pg. 5302, sentence bridging columns); unlike bryostatin, which is derived from a living marine organism (pg. 5299, first sentence).  No further experimentation would have been required in order to make this substitution.   Since each of the elements in combination are merely performing the same function as they did separately, then one of ordinary skill in the art, prior to the effective filing date of the application, would have been able to predictably combine the elements with a reasonable expectation of successfully modulating APP processing and AD pathology.  Therefore, the invention as a whole is prima facie obvious in view of what was known in the art at the time of filing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 6825229 in view of Wender 2006 cited above. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims – directed to treating a neuroinflammatory disorder comprising administering a macrocyclic lactone compound – are generic to the patented claims which are directed to treating a specific neuroinflammatory disorders (Alzheimer’s disease of the instant claims, Creutzfeld-Jakob Disease, and Korsakow's Disorder) with a specific macrocyclic lactone, bryostatin-1. 
While the Patented claims do not recite other bryologs, the Wender reference remedies that deficiency by teaching more affordable synthetic analogs produced by a synthetic, scalable process that also demonstrate “higher potency” for PKC.  No further experimentation would have been required in order to substitute the bryologs of Wender for the bryostatin-1 in the methods of the Patent.  
Therefore, the instant claims are obvious in view of what was previously patented and substitution of known bryologs through routine experimentation. 


Claims 17-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9066923 in view of Wender 2006 (cited above). The patented methods are directed to administering to a subject in need of treatment of neurodegenerative disease, including Alzheimer’s Disease (claims 3, 4, 9 and 10) a composition comprising: a) bryostatin-1; b) vitamin E; and c) a pharmaceutically acceptable carrier.  Many of the patented claims are merely inherent effects that occur subsequent to this administration and they do not change the steps/elements of adminstration (patent claims 5, 6, 12 and 13).
These patented claims overlaps in scope with the instant claims that are drawn to a method for treating or preventing neurological inflammation in a subject having or likely to develop neurological inflammation, the method comprising administering a macrocyclic lactone compound in a therapeutically effective amount to reduce or prevent said neurological inflammation because the instant claims define neurodegenerative diseases as a subcategory of neuroinflammatory disorders (instant claims 29-31); and define bryostatin-1 as a macrocyclic lactone (instant claim 19). The instant claims comprise open-ended language (“comprising”), which does not exclude the presence of other co-administered elements like vitamin E and carriers. Therefore, the instant claims are an obvious variant of the patented claims.
The only element that is missing from the Patented claims are the bryostatin analogs, but the Wender art of record remedies this deficiency by teaching more affordable synthetic analogs produced by a synthetic, scalable process that also demonstrate “higher potency” for PKC.  No further experimentation would have been required in order to substitute the bryologs of Wender for the bryostatin-1 in the methods of the Patent.  
Therefore, the instant claims are obvious in view of what was previously patented and substitution of known bryologs through routine experimentation. 


Claims 17-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-16 of copending Application No.17/138,214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant claims are directed to treating or preventing neurological inflammation in a subject having or likely to develop neurological inflammation, the method comprising administering a macrocyclic lactone compound in a therapeutically effective amount to reduce or prevent said neurological inflammation because the instant claims define neurodegenerative diseases as a subcategory of neuroinflammatory disorders (instant claims 29-31); and define bryostatin-1 as a macrocyclic lactone (instant claim 19), and the specific bryolog structures of instant claim 21.  
The claims in the co-pending reference application are directed to treating/preventing a neurodegenerative disease, including Alzheimer’s disease, comprising administering a macrocyclic compound selected from bryostatin-1, or bryologs including the structures of Analog-1 and Analog-2.  Claims 10-16 of the reference application read upon the identical dosages and modes of administration (intravenous or oral) as recited by instant claims.
The recitation of different inherent effects that occur subsequent to administering macrocyclic lactones (HGF activation in the co-pending vs. anti-inflammatory in the instant claims) does not render these methods separately patentable. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649